Citation Nr: 0127490	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  94-42 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
amount of $14,449.92, plus accrued interest.

ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1967.

This matter returned to the Board of Veterans' Appeals 
(Board) following remand dated in May 2000.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  

The appeal originates from a decision dated in July 1991 by 
the Committee on Waivers and Compromises (COWC) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  During the pendency of this 
appeal, jurisdiction over the case was transferred to the RO 
in Roanoke, Virginia.

In this decision, the Committee denied the veteran's request 
for waiver of recovery of his U. S. Department of Veterans 
Affairs (VA) home loan guaranty indebtedness in the amount of 
$21,874.92, plus accrued interest.  In September 1991, after 
an analysis following the sale of the property, the Committee 
reduced the indebtedness to a principal amount of $14,449.92, 
plus accrued interest.  The veteran appealed this decision.

In his substantive appeal (VA Form 9) of April 1992, the 
veteran requested a hearing before a traveling member of the 
Board of Veterans' Appeals (Board) sitting at the RO.  The 
veteran was originally scheduled for this Board hearing in 
February 1993, but failed to attend due to bad weather.  A 
letter was sent to the veteran in May 1996 notifying him that 
this hearing had been rescheduled for June 1996.  He failed 
to report to this hearing.  The Board originally remanded 
this case in March 1997 after it was determined that the RO's 
hearing notification letter of May 1996 had not been sent to 
the veteran's last known address.

The veteran was again notified of a Board hearing rescheduled 
for a date in July 1997.  He again failed to report.  In 
October 1997, the Board again remanded this case, as it was 
determined that the RO had once more sent the notification 
letter of the hearing date to the inappropriate address.  The 
RO was again instructed to reschedule the veteran's Board 
hearing and notify him of the hearing date by letter to his 
last known address.  Such actions were completed by the RO 
and the veteran failed to report for the scheduled Board 
hearing.  


FINDINGS OF FACT

1.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure of the subject property, 
resulting in the creation of the loan guaranty indebtedness 
in the amount of $21,874.92, plus accrued interest.

2.  In September 1991, the Committee on Waivers and 
Compromises reduced the indebtedness to $14,449.92.

3.  There is no evidence of fraud, misrepresentation or bad 
faith on the part of the veteran.

4.  It is not shown by the evidence that VA was at fault in 
the creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

5.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

6.  Failure to make restitution would result in unfair gain 
to the veteran by virtue of his living in the subject 
property rent-free for many months.

7.  The evidence shows that the veteran was responsible for 
the events that led to the default and foreclosure in this 
case, and therefor it is established that he was at fault in 
the creation of the VA home loan guaranty indebtedness.

8.  The evidence does not support his contentions that he 
would be denied the basic necessities of life as a result of 
collection of the outstanding loan guaranty indebtedness.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. 
§§ 5107(a), 5302 (West 1991 & Supp. 1999); 38 C.F.R. § 
1.964(a) (2001).

2.  Waiver of recovery of the outstanding loan guaranty 
indebtedness is not statutorily precluded.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964 (2001).

3.  Recovery of the outstanding loan guaranty indebtedness in 
the amount of $14,449.92, plus accrued interest, would not 
violate the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp 1999); 38 C.F.R. § 
1.964 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  Pertinent 
regulations which implement the Act (but, with the possible 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  Except as otherwise 
provided, those regulations also are effective November 9, 
2001.

In this case, the Board finds that the requirements of the 
new law have essentially been satisfied.  In this regard, the 
Board notes that by virtue of the January 1992 statement of 
the case and the supplemental statement of the case issued in 
February 2001, the veteran has been advised of the laws and 
regulations governing the claim, and thus, has been given 
notice of the information necessary to substantiate his 
claim.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim primarily by obtaining all relevant loan servicing 
documentation as well as requesting financial information 
from the veteran.  In fact, it appears that all evidence 
identified by the veteran as relative to this claim has been 
obtained and associated with the claims file.  Also, the 
veteran was afforded the opportunity to offer testimony 
before a traveling Member of the Board and has been provided 
the opportunity to submit additional evidence and/or argument 
in support of his request for waiver throughout the appeal 
period.  In view of the foregoing, the Board concludes that 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Thus, the claim is ready to be considered on the 
merits.  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

I.  Background

In August 1985, the veteran and his wife purchased a home in 
Clendenin, West Virginia, utilizing a VA guaranteed loan in 
the amount of $42,000.00.  In conjunction with the purchase 
of the property, the veteran executed a VA Application for 
Home Loan Guaranty (VA Form 26-1802a).  He acknowledged that 
as a GI home loan borrower he would be legally obligated to 
make the mortgage payments called for by his mortgage loan 
contract.  He was informed that the fact that he disposed of 
his property after the loan had been made would not relieve 
him of liability for making the payments.  The document also 
specified that he would not be relieved from liability to 
repay any guaranty claim which VA might be required to pay 
his lender on account of default in the loan payments and the 
amount of any such claim payment would be a debt owed by him 
to the Federal Government.

In July 1990, VA received a Notice of Default dated June 30, 
1990, which indicated that the veteran's loan was delinquent 
and that the first uncured default was April 1, 1990.  It was 
further noted that efforts to contact the veteran on multiple 
occasions were unsuccessful and that the reason for the 
default was improper regard for obligations as the borrowers 
were paying other bills.  The loan-servicing agent 
recommended foreclosure of the loan.  Also received by VA on 
the same date in July 1990 was a Notice of Intention to 
Foreclose.  The veteran's delinquency was reported to be 
$1,233.54 and it was noted that foreclosure proceedings were 
instituted on June 30, 1990.  

Approximately one week later, VA notified the veteran that 
the mortgage holder was taking action to foreclose on the 
subject property.  The veteran was offered the opportunity to 
meet with a VA representative to see if there was anything 
that VA could do to assist in curing the default.  The 
veteran was further advised to act quickly to protect his 
interests.

The veteran notified VA in late July 1990 that he was 
undertaking efforts to obtain additional financing to cure 
the default.  He subsequently informed VA that his efforts to 
refinance his second trust were unsuccessful and noted that 
his wife had been unable to work in recent months but, that 
they were awaiting a payment from worker's compensation.  The 
veteran agreed to try to meet a repayment plan starting in 
August 1990.  However, in late August 1990, he informed VA 
that the expected worker's compensation check had not been 
received.  He indicated that he would send two or more 
monthly payments in four days when he was paid.  It was noted 
that the veteran had been warned that he could incur 
additional debt if a foreclosure were to occur.  In September 
1990, the loan-servicing agent informed VA that the veteran 
had not contacted them about a repayment plan.  It was 
further noted that efforts to contact the veteran were 
unsuccessful.

In a report of contact dated in mid-September 1990, the 
veteran was advised that the mortgage holder had ordered a 
liquidation appraisal.  The veteran reported that he 
attempted to make one payment but the payment was returned.  
He further noted that he was again attempting to obtain 
additional financing in an effort to cure the default.

In early October 1990, the veteran informed VA that he could 
not obtain additional financing.  He was advised to do 
everything he could to avoid a foreclosure to include selling 
the house.  The veteran was warned that foreclosure of the 
property could result in indebtedness.  Later in October 
1990, VA notified the loan-servicing agent that the veteran's 
delinquency was insoluble and reinstatement was highly 
unlikely.  It was further noted that foreclosure was set for 
February 4, 1991.

A VA field review report dated in November 1990 noted that 
the subject property was in "average" condition and that 
the veteran had not contributed to the loss of value of the 
property.  

An internal VA memorandum dated in late November 1990 noted 
that the veteran's total delinquency was $4,029.39 with nine 
payments past due.  The reason for the default was reported 
to be "curtailment of income."  It was further noted that 
the veteran had been in contact with VA regarding the status 
of his default.

In December 1990, the subject property was sold at 
foreclosure sale for less than the outstanding principal, 
interest and foreclosure costs and the resulting deficiency 
of $21,874.92 was charged to the veteran.

In May 1991, the veteran requested waiver of recovery of the 
outstanding loan guaranty indebtedness.  In support of his 
request, the veteran submitted a financial status report 
dated in May 1991.  At that time the veteran indicated his 
gross monthly salary was $596.18.  His spouse reported a 
gross monthly salary of $1,706.80.  After payment of all the 
expenses, he indicated they had a negative balance of 
approximately $202.57.  Various assets were listed as being 
worth $1,921.49.  He argued that as his monthly expenses 
exceeded his monthly income repayment of the indebtedness 
would result in undue financial hardship.  

Subsequently, in May 1991, the COWC denied the veteran's 
request for waiver and determined that he was at fault in the 
creation of the debt.  The veteran submitted a notice of 
disagreement in August 1991 and a statement of the case was 
issued in January 1992.  The COWC noted that the veteran's 
total indebtedness had been reduced by $7,425.00 due to 
information that the bid at the foreclosure sale had actually 
been higher then previously reported.  Therefore, the 
veteran's outstanding indebtedness was adjusted to 
$14,449.92.

II.  Analysis

Before discussing the question of entitlement to a waiver of 
the charged loan guaranty indebtedness, focusing on the 
standard of equity and good conscience, the Board will 
briefly deal with several preliminary matters.

A.  Creation of the Debt

The veteran does not contend, and the record does not show, 
that the debt in this case was not validly incurred.  There 
is no question that the veteran defaulted on his mortgage 
loan, and that the required procedures for foreclosure were 
followed.  The Board finds that the loan guaranty 
indebtedness was properly established.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

B.  Fraud, Misrepresentation or Bad Faith

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of indebtedness, waiver of the debt is 
automatically precluded, and further analysis is not 
warranted.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.964.  The Court 
has held that the Board must independently address this 
preliminary consideration before determining whether waiver 
would be appropriate under the applicable criteria of 38 
C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 
(1994).  Having independently reviewed the evidence of record 
in light of the applicable regulation 38 C.F.R. § 1.965(b) 
(2001) and the decision made in the case of Richards v. 
Brown, 9 Vet. App. 255, 257 (1996), the Board does not find 
any evidence of fraud, misrepresentation, or bad faith on the 
part of the veteran.

The Board notes that under Richards "bad faith" was defined 
exclusively as "unfair or deceptive dealings by one who seeks 
to gain thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government." See 38 C.F.R. § 1.965(b) (2001); Richards 
v. Brown, 9 Vet. App. 255, 257 (1996).  Essentially, therein 
the Court held that the operative language in 38 C.F.R. § 
1.965(b)(2) limited bad faith to cases in which there was 
intent to seek an unfair advantage.  Prior to the Richards 
decision, a determination of bad faith could also have been 
predicated on a mere negligent failure to fulfill a duty or 
contractual obligation; however, in Richards it was held that 
this could not be an appropriate basis for a bad faith 
determination.  Richards, 9 Vet. App. at 257.  As noted 
above, in this case the Board does not find any evidence of 
fraud, misrepresentation or bad faith on the part of the 
veteran.
 
C.  Equity and Good Conscience Factors

Waiver of loan guaranty indebtedness may be authorized if 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the Government.  "Equity and good 
conscience" involves a variety of elements.  The elements to 
be considered are (1) fault of the debtor; (2) balancing of 
faults; (3) undue hardship; (4) defeat the purpose; (5) the 
unjust enrichment of the veteran, and (6) whether the veteran 
changed positions to his detriment in reliance upon a granted 
VA benefit.  The list of elements contained in the regulation 
is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

As noted above, the Board has heretofore found the veteran to 
be free from an indication of fraud, misrepresentation, or 
bad faith.  In the resulting evaluation of whether equity and 
good conscience necessitate a favorable waiver decision, the 
Board must consider all of the specifically enumerated 
elements applicable to a particular case.  The Board has in 
fact considered all of the elements noted and finds that in 
the instant case, the issues of fault, undue enrichment, and 
undue financial hardship are the most significant.  
Furthermore, although not an explicit element of equity and 
good conscience, the Board also looks in this case as to 
whether there were any mitigating circumstances that would 
impact on an equitable determination.

Initially, the Board finds no evidence that recovery of the 
indebtedness would defeat the purpose for which the benefits 
are intended nor that reliance by the veteran on VA benefits 
result in the relinquishment of a valuable right or the 
incurrence of a legal obligation. 

With respect to fault, VA's working definition of "fault" is 
"the commission or omission of an act that directly results 
in the creation of the debt."  (Veterans Benefits 
Administration Circular 20-90- 5, February 12, 1990.)  Fault 
should initially be considered relative to the degree of 
control the veteran had over the circumstances leading to the 
foreclosure. If control is established, even to a minor 
degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high 
degree of care, with due regard for the debtor's contractual 
responsibilities to the Government.  The age, financial 
experience, and education of the debtor should also be 
considered in these determinations.

In the present case, the veteran was at all times in direct 
control of the subject property and debt obligation.  
Utilizing a VA guaranteed loan in 1985, he was able to 
purchase the subject property under favorable conditions.  
Normally, one could have expected the subject property to 
appreciate in value.  However, based upon what was described 
as a depressed regional economy, a fact that the Board does 
not dispute, this did not come to pass.  Regardless, the 
undersigned notes that VA should not be expected to ensure 
the continued appreciation or even stability of the property 
in addition to guaranteeing payment of the loan obligation.  
The veteran's responsibility for payment under the loan 
obligation was not contingent upon the continued economic 
health of the region in which the property was situated or 
whether it was advantageous for him to maintain his loan 
payments.  This is so, even though he clearly was not 
responsible for the reduction in market value from 1985 to 
1990, apparently solely due to market forces.  He was 
nevertheless in direct control of his financial situation, 
and it was incumbent upon him to take those actions expected 
of a person exercising a high degree of care, with due regard 
to his contractual responsibility to the Government.  After 
careful review of the evidence of record including 
correspondence from the veteran, loan servicing reports 
before and at the time of the default and financial status 
reports submitted thereafter, the Board concludes that it was 
the veteran's personal financial decisions that directly 
resulted in the creation of the loan guaranty indebtedness.  
The record demonstrates that the veteran's consumer debts 
significantly increased from 1985 to 1990, with a substantial 
monthly surplus reported in 1985 progressing to an income 
deficit in 1990.  

The veteran has argued that his fault is totally excusable 
because of the economic climate and his employment situation.  
The difficulties that he faced, while carefully considered, 
do not serve mitigate his failure to simply meet his 
contractual obligation under the VA guaranteed loan.  By 
definition, and under all accepted criteria, he must be 
considered at fault.  As noted above, he defaulted on his 
mortgage payment in April 1990 and this default was never 
cured.  Documents associated with the loan-servicing file 
reflect that his default was primarily due to an over-
extended financial situation due to excessive consumer debt.  
Although his difficult personal and financial situation 
existing at the time of his default and any real or potential 
difficulties arising from that situation were indeed 
unfortunate, this situation did not abrogate the underlying 
legal responsibilities pertinent to the loan or resulting 
indebtedness and, therefore, will not serve to mitigate the 
degree of fault shown in this case.  In this regard, the 
Board notes that a finding of fault under the standard of 
equity and good conscience does not require malice 
aforethought or bad faith.  The Board only needs to find that 
the veteran's actions that were within his control caused or 
contributed to the default.  In this case, the veteran made 
financial choices that he believed were in his best interest; 
in so doing, he unilaterally agreed to accept the 
consequences of those choices.

With respect to a balancing of faults, the fault of the 
veteran is as described above.  However, the Board finds no 
fault on the part of the VA in the creation of the veteran's 
indebtedness.  In fact, the veteran received appropriate 
notification of the foreclosure and indebtedness and the 
calculations of the indebtedness appear accurate.  Also, VA 
made numerous attempts to provide the veteran with repayment 
plans over a long period of delinquency prior to the 
foreclosure.  As such, the Board can find no indication that 
the action or inaction of VA contributed in any way to the 
loss of the property, nor has the veteran pointed to any such 
actions on the part of VA which would outweigh his own 
actions in this matter.

The Board next notes that the veteran's most recent financial 
status report, dated in September 2000, reflects that his 
monthly income exceeds his monthly expenses by approximately 
$121.00.  In evaluating the element of "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the veteran, 38 C.F.R. § 1.965(a)(5), the 
Board concludes that to allow retention of money owed to the 
Federal Government under these circumstances would result in 
an unfair gain to the veteran and would result in unjust 
enrichment.

Finally, the Board has considered the veteran's assertions 
that recovery of the outstanding indebtedness would result in 
undue financial hardship.  Undue financial hardship is 
described as "whether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3).  In 
this regard, the Board is mindful of the principle that the 
veteran is expected to accord a debt to the Government the 
same regard given to any other debt.  The financial data 
provided reflects the veteran has a monthly cash surplus and 
that he has made timely payments toward his reported debts.

Further, a proper analysis of undue hardship must take into 
consideration not only the veteran's present financial 
picture, but also a realistic projection of his status in the 
foreseeable future.  He appears to have maintained steady 
employment for a number of years and it is deemed reasonable 
to expect that he will have a number of additional years of 
substantially gainful employment.  Given these circumstances, 
he should be able to repay the remaining outstanding 
indebtedness over time without significantly impairing or 
curtailing funding for the basic necessities of life.

The Board has determined that the fault of the veteran in the 
creation of the debt was great.  VA absorbed a significant 
loss in the transaction.  Since the veteran created the 
circumstances leading to the indebtedness in the first place, 
he should bear the burden of the repayment.  The Board has 
also determined the veteran was enriched as a result of the 
loan, and he has the financial ability to repay the 
outstanding indebtedness.  There is no evidence that he would 
be forced to endure a lack of food, clothing, or shelter as a 
result of the collection of this debt.  Thus, the evidence of 
record does not indicate that the veteran cannot repay the 
loan guaranty indebtedness without financial hardship with 
prudent budgeting.  See 38 C.F.R. § 1.917.

The Board has taken into consideration the responsibility the 
veteran accepted upon obtaining the advantageous VA 
guaranteed loan, the hardships he endured over the years, his 
attempt at mitigation of the amount of the indebtedness, his 
current financial status, and the economic and emotional 
climate in which the loan guaranty indebtedness was created.  
However, the Board finds that a preponderance of the evidence 
substantiates that it would not be against the principles of 
equity and good conscience to recover the outstanding loan 
guaranty indebtedness.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).



ORDER

Waiver of recovery of the outstanding loan guaranty 
indebtedness in the amount of $14,449.92, plus accrued 
interest, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

